Exhibit 10.1.2

AMENDMENTS

TO THE

CONSOLIDATED EDISON RETIREMENT PLAN

AUSTERITY RETIREMENT PLAN AMENDMENTS

FOR CONSOLIDATED EDISON COMPANY OF NEW YORK, INC. AND

ORANGE AND ROCKLAND UTILITIES, INC.

DATED: September 29, 2009

Effective July 1, 2009 for Consolidated Edison Company of New York, Inc.

Effective August 1, 2009 for Orange and Rockland Utilities, Inc.

 

1



--------------------------------------------------------------------------------

Pursuant to resolutions of the Board of Trustees of Consolidated Edison Company
of New York, Inc. (“CECONY”), the Board of Directors of Orange and Rockland
Utilities, Inc. (“O&R”) and the Board of Directors of Consolidated Edison, Inc.
(“CEI”) dated, approved and adopted on May 13, 2009, and June 18, 2009, the
undersigned hereby approves the amendments to the Retirement Plan, as set forth
below.

1. The, Introduction, is amended by adding the following paragraph immediately
before the last paragraph in the Introduction:

On April 21, 2009, the Public Service Commission of New York State issued an
“Order Setting Rates” reflecting a proposed downward adjustment to the revenue
requirement of CECONY amounting to $60 million (“April ’09 Austerity Order”). In
response to the April ’09 Austerity Order, CECONY adopted certain austerity
measures, including a temporary salary reduction for CECONY management employees
in salary bands three and above, including employees in band numbers 63 up to
and including 66, as well as officers (“CECONY Austerity Affected
Participants”). CECONY decided that the temporary salary reductions should not
have an adverse effect on the long-term pension allowances of CECONY Austerity
Affected Participants. Without the Austerity Retirement Plan Amendment, CECONY
feared unanticipated and unexpected increases in retirements by CECONY Austerity
Affected Participants.

Also, on May 15, 2009, the PSC issued an order (“May ’09 Austerity Order”)
directing each major electric and gas utility in New York to examine its capital
expenditures, operation and maintenance expenses, and any other areas over which
the utility may have discretion in order to identify costs that may be reduced
without impairing the ability to provide safe and adequate service. Pursuant to
the May ’09 Austerity Order, O&R adopted certain Austerity Measures, including:
(i) a temporary salary freeze for O&R officers and management employees through
June 30, 2010, and (ii) certain amendments that would apply to O&R officers and
management employees participating in the Retirement Plan (“O&R Austerity
Affected Participants”).

 

2



--------------------------------------------------------------------------------

2. Article I, Definitions, Section 1.06(b), Annual Basic Straight-Time
Compensation, is amended solely to clarify that a CEI Participant’s annual rate
of salary is determined at the end of each calendar quarter instead of each
calendar year so that the changed sentences read as follows:

(b) … For a CEI Participant, his or her regular stated annual rate of salary in
his or her last pay period in each calendar quarter, determined prior to any
Pre-Tax Contributions, excluding premium pay, overtime pay, payments under
deferred compensation, incentive, or other employer benefit or compensation
plans, and all other forms of special pay. If a CEI Participant is covered by a
collective bargaining agreement, his or her Annual Basic Straight Time
Compensation means his or her hourly rate of pay at the end of each calendar
quarter times 520 hours.

3. Article I, Definitions, Section 1.06, Annual Basic Straight-Time
Compensation, is amended to add subsections 1.06(c), 1.06(d) and 1.06(e) to read
as follows:

(c) Because of the Austerity Measures and only during the CECONY Austerity
Period, for a CECONY Austerity Affected Participant, Annual Basic Straight-Time
Compensation is his or her regular stated annual rate of salary determined on
either (i) the last pay period in calendar year 2009 or, if greater, (ii) at the
end of June 2009. If the June 2009 salary rate is higher than a later salary
rate, the June 2009 salary rate will be taken into account only if it is higher
on account of Austerity Measures.

(d) Because of the Austerity Measures and only during the CECONY Austerity
Period, for a CEI Participant who is a CECONY Austerity Affected Participant,
Annual Basic Straight-Time Compensation is his or her regular stated annual rate
of salary determined on either (i) the last pay period in each calendar quarter
or, if greater, (ii) in the last pay period of June 2009. If the June 2009
salary rate is higher than the salary rate at the end of a later calendar
quarter, the June 2009 salary rate will be taken into account only if it is
higher on account of Austerity Measures.

(e) Because of the Austerity Measures and only during the O&R Austerity Period,
for a CEI Participant who is an O&R Management Employee of O&R, Annual Basic
Straight-Time Compensation in the first two calendar quarters of 2010 is the

 

3



--------------------------------------------------------------------------------

salary rate he or she would have received but for the Austerity Measures. If the
CEI Participant is an O&R Management Employee and, at the end of the Austerity
Period, receives an increase in his or her salary rate, the increased rate will
be deemed to have occurred in January 2010 or April 2010, or when it would have
otherwise occurred but for the Austerity Measures.

4. Article I, Definitions, Section 1.08, Annual O&R Management Compensation, is
amended to add a new paragraph at the end to read as follows:

Because of the Austerity Measures and only during the O&R Austerity Period, for
an O&R Management Participant, Annual O&R Management Compensation means his or
her regular remuneration except that, if and when an Affected O&R Management
Participant receives a salary increase, he or she will be treated as if the
salary was increased in January 2010 or April 2010, when it would have otherwise
occurred but for the Austerity Measures. The result is that the O&R Management
Participant’s Annual O&R Management Compensation for 2010 will not be his or her
regular remuneration but his or her regular remuneration plus the amount of the
increase, if any, taken into account earlier than the date actually received in
2010.

5. Article I, Definitions, is amended by adding the following definitions in
alphabetical order and renumbering Article I as required.

1.0XX Austerity Measures mean, for CECONY, certain measures taken in response to
the April ’09 Austerity Order, including a temporary salary reduction for CECONY
Management Employees in salary bands three and above as well as officers.
Austerity Measures means, for O&R, certain measures taken in response to the May
’09 Austerity Order, including a temporary salary freeze for O&R Management
Employees as well as officers.

1.0xXX CECONY Austerity Affected Participant is a CECONY management employee in
salary bands three and above, including employees in band numbers 63 up to and
including 66, as well as officers.

 

4



--------------------------------------------------------------------------------

1.0XX CECONY Austerity Period for CECONY begins on July 1, 2009 and ends on
June 30, 2010.

1.0XX O&R Austerity Period for O&R begins on August 1, 2009 and ends on June 30,
2010.

IN WITNESS WHEREOF, the undersigned has executed this instrument this 29th day
of September, 2009.

 

/s/    Mary Adamo

Mary Adamo Vice President—Human Resources and Plan Administrator of the
Consolidated Edison Retirement Plan

 

5